Detailed Action

Response to Arguments

Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.

In regards to claim 13, the applicant argues that the cited prior art does not teach a measuring unit to measure ventilation parameters of the air volume flow through the air passage [see applicant’s arguments pg. 8 L. 3-6].
The examiner respectfully disagrees with the applicant. Jahr (WO-2006/084656A1), which was part of the rejection, explicitly teaches that a measuring unit can be placed in an air passage where volume flow was generated in order to measure ventilation parameters [see Jahr pg. 2 L. 35-38]. The applicant fails to explain why the applicant thinks that the measuring unit taught by Jahr does not teach the claimed measuring unit. For the reasons provided above, the applicant’s arguments are not persuasive. 

Drawings

Drawings filed on June 1, 2022 have been accepted.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in the office action mailed on March 2, 2022, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A measuring unit to measure ventilation parameters recited in claim 13. The phrase “measuring unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification fails to recite the structure used to implement the measuring unit.
An evaluation unit analyzing the measured parameters recited in claim 13. The phrase “evaluation unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification in paragraph 0016 describes the evaluation unit as a microcontroller.
A transmission unit for transmitting the value recited in claim 13. The phrase “transmission unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification fails to describe the structure used to implement the claimed transmission unit.
A validation unit links the air volume flow recited in claim 13. The phrase “validation unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification describes in paragraph 0036 the validation unit as a microcontroller.
A second transmission unit to transmit the ascertained invoicing value recited in claim 16. The phrase “transmission unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification described in paragraph 0017 the transmission unit as a device to transmit data wirelessly or via a wire. Therefore, the transmission unit has been interpreted as a transmitter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 13, the claim recites in line 4 “a measuring unit to measure ventilation parameters”. As explained in the claim interpretation section, the aforementioned limitation was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification fails to describe the structure used to implement the claimed measuring unit. For this reason, it is unclear what the measuring unit is, and the claim is indefinite.
The claim further recites in line 9 “a transmission unit for transmitting”. As explained in the claim interpretation section, the aforementioned limitation was interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification fails to describe the structure used to implement the claimed measuring unit. For this reason, it is unclear what the transmission unit is, and the claim is indefinite.
The claim recites in its last line “an invoicing value for the generated air volume”. The word “the” in front of the limitation(s) “generated air volume” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines generating an air volume flow. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “an invoicing value for the generated air volume flow”.

In regards to claim(s) 14-24, the claim(s) is/are indefinite due to their dependency on indefinite claim 13. 

In regards to claim 20, the claim recites in line 4 “from the measured chronologically successive ventilation parameters”. The word “the” in front of the limitation(s) “measured chronologically successive ventilation parameters” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

In regards to claim 23, the claim recites in several instances “the air conveyor unit”. The claim is dependent on claim 13. The aforementioned limitations were defined in claim 13 and then again in line 2 of claim 23. Therefore, it is unclear when each of the aforementioned limitation is recited in the claim, if the limitation is referring to the limitations defined in claim 13 or referring to the limitations defined in claim 23. For this reason, the claim is indefinite. 
The examiner has interpreted lines 1-2 of claim 13 in the following way in order to advance prosecution:
“A method for recording and invoicing an air volume 

In regards to claim(s) 24, the claim(s) is/are indefinite due to their dependency on indefinite claim 23. 

In regards to claim 24, the claim recites in line 2 “the air conveyor unit”. The claim is dependent on claim 13 and claim 23. The aforementioned limitation was defined in claim 13 and then again in claim 23. Therefore, it is unclear when the aforementioned limitation is recited in the claim, if the limitation is referring to the limitation defined in claim 13 or referring to the limitation defined in claim 23. For this reason, the claim is indefinite. The issue will be solved if claim 23 is amended as shown in the rejection of claim 23 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y).

In regards to claim 13, Jahr teaches an air quantity recording and invoicing device comprising an air conveyor unit for generating an air volume flow through an air passage [fig. 1 element 24 (air passage), pg. 2 L. 29-31 and L. 33-38]. Furthermore, Jahr teaches that the device comprises sensors (measuring unit) to measure ventilation parameters of the respective air volume flowing through the air passage [fig. 1 element 28, pg. 2 L. 36-38]. Also, Jahr teaches that the device comprises a processor (evaluation unit) that analyzes the measured parameters to ascertain a total air volume that was conveyed over a period of time through the air passage by the air conveyor unit [fig. 1 element 37, pg. 3 L. 5-10, L.22-25, L. 27-32 and L. 35-39].
Jahr teaches that the device can link the ascertained air volume to and economic value to obtain an invoicing value for the generated air volume flow [pg. 3 L. 7-10, pg. 4 L. 6-9]. However, Jahr does not teach that the device comprises a transmission unit and that the linking is performed by a validation unit.
On the other hand, Chang teaches that values ascertained at an evaluation unit can be transmitted to a remote processor that can link the ascertained values to an economic value to obtain an invoicing value for the generated air volume [pg. 3 L. 34-40]. This teaching means that the device comprises a transmission unit for transmitting values ascertained by the evaluation unit to a processor (validation unit) that calculates an economic value (W) to obtain an invoicing value for the generated air volume.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of transmitting the ascertained values to an external processor to obtain the economic value in the device taught by Jahr because an external processor may have more processing power that will permit to determine the economic value for multiple customers each having a device.

In regards to claim 18, the combination of Jahr and Chang, as applied in claim 13, further teaches that the measuring unit records a differential pressure as ventilation parameters at a measurement position at the air passage to determine the total air volume [see Jahr fig. 1 element 28, pg. 3 L. 13-17].  

In regards to claim 19, the combination of Jahr and Chang, as applied in claim 13, further teaches that the measuring unit records a ventilation parameter of the ventilation parameters over a desired period of time continuously or in discrete successive time intervals [see Jahr pg. 2 L. 6-7, pg. 3 L. 22-32, pg. 4 L. 1-2].  

In regards to claim 20, the combination of Jahr and Chang, as applied in claim 19, further teaches that the evaluation unit has an arithmetic operator, preferably a digital integrator that calculates a total air volume by integration over the desired period of time, from measured chronologically successive ventilation parameters [see Jahr fig. 2, pg. 3 L. 27-32, pg. 4 L. 1-9].  

In regards to claim 21, the combination of Jahr and Chang, as applied in claim 13, further teaches that the evaluation unit has a processor (microcontroller) [see Jahr fig. 1 element 37].  

In regards to claim 23, the combination of Jahr and Chand, as shown in the rejection of claim 13 above, teaches a device performing the claimed functions. Therefore, the combination also teaches the claimed method. 

Claim(s) 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y) as applied to claim 13 above, and further in view of Swaminathan et al. (US-8,645,239).

In regards to claim 15, the combination of Jahr and Chang, as applied in claim 13 above, does not teach that the validation unit can access a database and assign an invoicing amount to the ascertained air volume flow in accordance with a customer-specific value stored in the database.
On the other hand, Swaminathan teaches that the validation unit of a system can permit access to account information of a customer, wherein the information of the customer at least includes account number of the customer and the dollar amount that needs to be paid by the customer for the usage of a service [fig. 1 element 107 (validation unit), fig. 2 elements 201, 207, 209 and 211 (validation unit), fig. 3 element 311, col. 3 L. 53-59]. This teaching means that the validation unit is in communication with a database that stores account numbers of customers (customer specific values) and associates a dollar amount that a customer needs to pay (invoicing amount) with a customer’s account number. In other words, the validation unit can access customer data in a database of a computer center in order to assign an invoicing amount to the recorded usage of the service in accordance with a customer-specific value stored in the database and to create a digital invoice.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Swaminathan’s teachings of associating an account number with the amount that needs to be paid by a customer in the device taught by the combination because it will permit the system to organize the data of the system and present the data to a customer.

In regards to claim 16, the combination of Jahr, Chang and Swaminathan, as applied in claim 15 above, further teaches that the digital invoice containing the dollar amount that needs to be paid by a customer can be accessed by the customer remotely via wireless communication [see Swaminathan fig. 1 element 109, fig. 3 element 311, col. 3 L. 53-59]. This teaching means that the validation unit comprises a transmitter (a second transmission unit) to transmit the ascertained invoicing value or an invoice to an external interface.

In regards to claim 22, the combination of Jahr, Chang and Swaminathan, as applied in claim 16 above, further teaches that the second transmission unit transmits the data wirelessly [see Swaminathan fig. 1 element 113].
  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y) and Swaminathan et al. (US-8,645,239) as applied to claim 16 above, and further in view of Vigano et al. (US-2017/0011318).

In regards to claim 17, the combination of Jahr, Chang and Swaminathan, as applied in claim 17 above, does not teach that the second transmission unit is used for transmitting data to an external interface [see Swaminathan fig. 1, fig. 3]. However, the combination does not teach that the data is an ascertained remaining service life.
On the other hand, Vigano teaches that the data can include data that informs a user of the remaining service life of the device [par. 0084 L. 6-13, par. 0124 L. 8-18].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vigano’s teachings of providing to a user information about the remaining service life of the device in the device taught by the combination because it will permit the user to make decisions about the replacement of the device.

Allowable Subject Matter

Claim(s) 14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 14 and 24, the claim would be allowable for the reasons provided in the office action mailed on March 02, 2022

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685